Citation Nr: 1231304	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  10-26 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board observes that in an October 2011 rating decision, the Veteran was found incompetent to handle disbursement of funds, effective October 7, 2011.  On October 12, 2011, the Veteran's spouse, Carole T. Miller, sought appointment as his VA payee or fiduciary, submitting a VA Form 21-592 (Request for Appointment of Fiduciary, Custodian, or Guardian).  By letter dated February 29, 2012, the RO awarded the Veteran's spouse benefits on behalf of the Veteran in a fiduciary capacity.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran seeks service connection for right ear hearing loss.  In documents of record, the Veteran contends that he has right ear hearing loss as a result of his military service as a transportation officer.  In this assignment, he was exposed to engine noise as he supervised loading and unloading aircraft.  He reported using ear protection.  Audiograms performed upon enlistment, during service, and upon separation from service (in 1966, 1968, 1969, and 1970, respectively) demonstrated right ear hearing to be normal for VA purposes.  The 1969 audiogram specifically noted that the Veteran was exposed to flight line aircraft noise, and that he wore hearing protection.  The Veteran has denied any significant post-service exposure to excessive noise.  The Veteran claims that his current right ear hearing loss is the result of his military service and, as such, service connection is warranted.  It is noted that noncompensable service connection for left ear hearing loss has been in effect since October 5, 1970.

Private audiometric testing in August 2008 showed that the Veteran had mild to moderately severe bilateral sensorineural hearing loss (SNHL), including right ear hearing loss under VA standards.  The Board observes that the Veteran was provided with an audiological VA examination in May 2009, resulting in a diagnosis of bilateral SNHL with normal to moderately severe SNHL in the right ear.  The VA examiner opined that there were significant occupational effects due to difficulty hearing, including difficulty understanding conversation.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50% probability) caused by, or the result of, noise exposure encountered during military service.  His rationale was that there was no documentation of hearing impairment or complaints of hearing impairment during active military service, no evidence of chronicity or continuity of care after service, and he could not rule out presbycusis (age-related hearing loss).

The examiner's opinion is based, at least in part, on "normal" right ear hearing at separation.  However, the Veteran's military service as a transportation officer working daily on the flight lines clearly exposed him to noise.  Indeed, the RO granted service connection for left ear hearing loss based on military noise exposure.  Moreover, the requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Board finds that the May 2009 examination is inadequate for the following reasons.  First, the examiner's supporting rationale for the negative nexus opinion did not address the significance of normal audiograms during service.  Second, the examiner did not discuss the theory of delayed onset, or latent, hearing loss.  Third, the examiner did not reconcile the fact of the Veteran's service-connected left ear hearing loss with his opinion that there is not even a 50% probability that the right ear hearing loss is service-related.  The latter omission is especially significant in light of the absence of post-service noise exposure.

The Board has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an addendum opinion is necessary in order to render a fully informed decision.  38 U.S.C.A. § 5103A (d); Barr, supra.  In rendering such opinion, the examiner should specifically consider the Veteran's lay statements regarding service incurrence, including his documented noise exposure, continuity of symptomatology, and service-connected left ear hearing loss.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right ear hearing loss.  Any identified records should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any healthcare provider who treated him for his right ear hearing loss.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile.  He should also be allowed the opportunity to supply such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts made should be documented in the claims file. 

2.  After all outstanding records have been associated with the claims file, return the examination report and claims file to the examiner who conducted the May 2009 VA examination (or another suitable examiner if unavailable).  Provide the examiner with a copy of this remand.  The examiner must indicate in his report that the claims file was reviewed.

The examiner must review all pertinent records associated with the claims file, including the January 1971 rating decision granting service connection for left ear hearing loss, and offer an opinion as to whether the Veteran's right ear hearing loss is at least as likely as not (50% or greater probability) related to in-service noise exposure.  In this regard, the examiner is requested to provide a rationale for his opinion addressing the theory of delayed onset.  The examiner must take into account the Veteran's lay statements, military service, history of noise exposure, and continuity of symptomatology.  The examiner should reconcile his nexus opinion with the fact that the Veteran is service-connected for left ear hearing loss due to in-service noise exposure.

All opinions expressed should be accompanied by supporting rationale in a legible report.  If the audiologist cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this remand at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

